Citation Nr: 1712774	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD).


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to September 1984 and from May 1985 to June 1995, with an additional period of active duty for training (ACDUTRA) from December 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

The AOJ denied an original claim to service connection for costochondritis (claimed as chest pain) in an unappealed May 1996 rating decision.  The February 2007 rating decision on appeal denied a claim to reopen service connection for chest/heart disability.  The Veteran filed his substantive appeal for this issue in July 2009.  In April 2012, he testified at a Travel Board hearing in front of the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  In June 2012, the Board granted the claim to reopen service connection.  In that decision, the Board also granted service connection for the Veteran's original claim - i.e., chest pain.  Based on medical evidence of record indicating chest pain related to hiatal hernia, the Board granted service connection for reflux esophagitis with retrosternal chest pain.  In June 2012, the Board remanded for additional development the issue addressed here - i.e., heart disability.  The Board again remanded this issue for development in February 2015, April 2016, and November 2016.

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in December 2016.   





FINDING OF FACT

Heart disability was not incurred during service, is not attributable to service, and did not manifest within one year of the Veteran's discharge from active duty in June 1995.    


CONCLUSION OF LAW

Heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  In correspondence to the Veteran dated from August 2006, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete the claim decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claim on appeal has been readjudicated in SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  In the February 2015, April 2016, and November 2016 remands, the Board found examination reports and opinions dated in June 2012, April 2015, and May 2016 to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once VA undertakes an examination, an adequate one must be produced).  Nevertheless, pursuant to the most recent remand in November 2016, an adequate medical opinion has been included in the record.   See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when medical evidence is inadequate, VA must supplement the record with an advisory opinion or with another medical examination report).  

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in April 2012.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein, the VLJ noted the evidence that would support the claim, and the VLJ remanded the claim on four occasions for additional medical inquiry and development, to include enabling the Veteran to provide authorization for the release of any outstanding private medical evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.
  
II.  Service Connection 

The Veteran claims that he incurred heart disability during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as heart disease are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA compensation examination reports.  This evidence indicates that the Veteran has heart disease.  Private and VA medical evidence dated since July 2006, to include the November 2016 VA report provided pursuant to the Board's most recent remand, notes the diagnoses of ischemic heart disease (IHD) and CAD.  This evidence also indicates that the Veteran experienced chest pain during service, and following service.  STRs dated in July 1984, February 1990, December 1990, October 1993, and April 1995 document complaints of chest pain during service.  Private medical evidence dated in the late 1990s, pertaining to the treatment of rectal cancer, notes complaints of chest pain.  Further, in lay statements of record, the Veteran has asserted that he has experienced chest pain since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Veteran filed a service connection claim for chest pain in July 1995, one month after his discharge from active duty.  

The preponderance of the evidence indicates, however, that the heart disease diagnosed since July 2006 did not begin during service or within the first year of service, and that the heart disease is not otherwise related to service, to include his complaints of chest pain during, and since, active duty.  

The STRs are entirely negative for any heart disability.  Heart examination during service, following the complaints of chest pain between 1984 and 1995, was negative and indicated normal heart functioning.  Moreover, medical evaluation before discharge from service does not indicate the presence of any chronic heart disability.  A January 1995 retirement report of medical examination found the Veteran's heart as normal.  A February 1995 retirement report of medical history indicates "no" history of heart trouble.  Further, the record contains no medical evidence dated between June 1995 and June 1996 - within the first year of discharge from service - indicating heart disability.  Indeed, a March 1996 VA compensation examination report, which is the only medical evidence dated during this period, is negative for heart disability.  In the report, the examiner noted the Veteran's complaints of chest pain, but indicated that the complaints related to service-connected GI disability.  The examiner also indicated that the Veteran did not complain of any particular heart problems.    

The medical evidence dated after June 1996, and prior to July 2006, is also negative for heart disease.  Private medical evidence dated in the late 1990s, pertaining to treatment the Veteran received for rectum cancer, indicates no heart problems.  The evidence notes complaints of chest pain associated with GI disability, and notes multiple chest x-rays and heart evaluations as normal.  Other private medical evidence dated in 2004 shows similar results.  This evidence indicates that, in January 2004, the Veteran reported to an emergency room complaining of chest pain.  Multiple tests were conducted to determine his heart condition.  The records indicate that the Veteran had elevated cholesterol, but that his heart functioning was normal.  Indeed, the earliest post-service evidence of chronic heart disability is found in the July 2006 private medical report noted earlier, which is dated over 11 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Thus, no evidence dated between June 1995 and July 2006 indicates that the Veteran then had chronic heart disability.  Notwithstanding his lay assertions indicating manifestations of disability during and soon after service, the record does not document the existence of chronic heart disability during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately 11 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.    

Further, the preponderance of the medical nexus evidence indicates that heart disability is not related to service.  

The record contains several medical opinions.  One opinion is from a private physician and four opinions are from VA examiners.  The private opinion was received in April 2012.  In it, the physician states that the Veteran "has a history of ongoing chest pain syndrome and irritable bowel syndrome secondary to being in the service.  Chest pain syndrome is an ongoing problem even after he left the service.  This condition could be related to being in the service."  Insofar as this statement is written by a physician, the statement is of value.  However, on the issue before the Board, it is of limited probative value - the statement cannot be construed as a statement of medical nexus inasmuch as the physician did not address probability.  The physician merely indicates that a medical nexus is possible.  Nowhere in the statement is it indicated that a relationship between service and a heart problem is either likely or probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

The record also contains VA medical opinions dated in June 2012, April 2015, May 2016, and November 2016.  In prior remands, the Board found the June 2012, April 2015, and May 2016 opinions (none of which supports the Veteran's claim) to be inadequate.  As such, these opinions will not be addressed further.  See Barr, supra.  

The November 2016 VA opinion is of probative value, however.  In that opinion, the examiner found heart disease likely unrelated to service.  The examiner explained that throughout service the Veteran had "normal ekg's, normal chest x-rays and blood pressures."  The examiner further stated that testing subsequent to the Veteran's complaints indicated chest pain caused by a hiatal hernia, initially diagnosed following the July 1984 complaints.  The examiner noted test results in service noting elevated cholesterol readings, and noted such as a risk factor for heart disease.  The examiner also indicated a review of the Veteran's lay statements asserting that the in-service elevated cholesterol related to his current heart disease.  Nevertheless, the examiner stated that, "[t]here is no medical data that he had CAD while in the military."  This examiner also indicated a review of the claims file and detailed the Veteran's medical history.  Further, the opinion is based on the evidence of record detailed earlier.  As such, the Board finds the opinion of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In assessing this claim, the Board has considered the Veteran's lay assertions that service relates to current heart disability.  As noted earlier, he is competent to report observable symptoms such as chest pain.  See Jandreau, supra.  However, heart disease such as CAD (or IHD) is an internal pathology beyond a lay witness's capacity to determine diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the issue of whether service caused heart disease, or whether heart disease otherwise relates to service, the medical evidence is more credible.  As the probative medical evidence directly addressing this issue (in the November 2016 opinion) is more credible, it is of more probative value.  Indeed, the Veteran's lay assertions are not medically significant, particularly when compared with the detailed and persuasive findings by the neutral November 2016 VA examiner.  In weighing the evidence, the Board finds that that opinion preponderates against the lay assertions regarding the development of heart disease.  See Alemany and Gilbert, both supra.  

To review, the Veteran has complained of chest pain since July 1984.  Nevertheless, the preponderance of the evidence establishes that the Veteran did not have chronic heart disease during service or within one year of separation.  Any argument regarding continuity of symptomatology following service is inconsistent with the normal separation examination and the negative post-service medical evidence dated prior to July 2006.  In short, there is no reliable evidence linking remote post-service onset to service.  

As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for heart disability, to include CAD or IHD, is denied.   



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


